DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 37-39 have been amended.  Claims 1-20 were previously cancelled.  No claims are newly added.  Accordingly, claims 21-40 remain pending in the application.  Claims 21-34 stand withdrawn from further consideration, without traverse.  Claims 35-40 are currently under examination.

Information Disclosure Statement
	The IDS dated 5/4/2022 has been considered.  A signed copy is enclosed herewith.

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,576,185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 35-40 under 35 USC 112(b) moot.  Specifically, Applicant successfully argued and showed support in the disclosure that a medical device is not a required/essential element.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 37-39 under 35 USC 112(b) moot.  Specifically, the claims have been amended to delete the indefinite term “substantially”.  Thus, said rejection is withdrawn.

Applicant’s amendment renders the double patenting rejection over USPN 10,576,185 moot.  Specifically, Applicant filed a terminal disclaimer (see above) that has been approved.  Thus, said rejection has been withdrawn.

New Rejections
	After further consideration, the following rejections have been newly added:

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Griffin et al. (US 2016/0279283 A1, Sep. 29, 2016, hereinafter as “Griffin”).
The instant claims are drawn to a method comprising: (a) delivering a fluid composition to a tissue at a wound site of a subject, the fluid composition comprising: (1) a plurality of microgel particles comprising a first microgel particle having a first annealing component and a second microgel particle having a second annealing component; and (2) pores between microgel particles of the plurality; (b) delivering an annealing agent to the tissue at the wound site of the subject; and (c) exposing the fluid composition of (a) and the annealing agent of (b) to light causing the first annealing component to bond to the second annealing component to form a porous hydrogel matrix having a compressive modulus of between 1,500 and 200,000 Pascal (Pa).
	Regarding instant claim 35, Griffin teaches a microporous gel system comprising an aqueous solution containing plurality of microgel particles including a biodegradable crosslinker, wherein said microgel particles act as gel building blocks that anneal to one another to form a covalently-stabilized scaffold of microgel particles having interstitial spaces therein (abstract).  Griffin teaches that said scaffolds are used for treating and sealing wounds ([0002]).  Fig. 2A illustrate a method of injecting microgel particles into a wound site for healing the same ([0031]).  Griffin also teaches two aqueous solutions, wherein the first aqueous solution comprises microgel particles and a first annealing agent precursor and the second aqueous solution comprising microgel particles and a second annealing agent precursor ([0018]).  Griffin further teaches delivering an annealing agent to the tissue site and annealing the microgel particles with exposure to light ([0020]).
	Griffin is silent to the limitation “a porous hydrogel matrix having a compressive modulus of between 1,500 and 200,000 Pascal (Pa)”.  However, it should be noted that the instant specification refers to compressive modulus as “mechanical stiffness” ([0065]).  Griffin additionally teaches tuning the scaffold composition including varying the stiffness of said scaffold for various reasons including mimicking the native tissue properties ([0132]).
	MPEP 2112.01(I) states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I) also states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 

Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a compressive modulus of between 1,500 and 200,000 Pascal (Pa) with a reasonable expectation of success because Griffin teaches that optimizing the scaffold properties including stiffness by way of routine experimentation is effective in obtaining a scaffold that mimics the native tissue’s properties.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ porous hydrogel matrix/scaffold differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding instant claim 36, Griffin teaches that the aqueous-based solution and the annealing agent are delivered simultaneously ([0020]).
	Regarding instant claim 37, Griffin teaches that the microgels promote the growth of new cells and formation of networks of connected cells and that significant tissue regeneration was observed in the first 48 hours with much more healing over five days ([0009]).
	Regarding instant claim 38, Griffin teaches tissue regeneration as discussed above as well as modulating the degradation rate of the scaffold in order to reduce the risk of promoting fibrosis ([0087]).
	Regarding instant claim 39, Griffin teaches tissue regeneration as discussed above as well as modulating the degradation rate of the scaffold in order to reduce the risk of promoting fibrosis ([0087]).  While Griffin does not explicitly teach non-fibrous tissue, Griffin teaches the importance of reducing fibrosed tissue and that optimizing the scaffold composition in order to optimize the degradation rate of said scaffold is essential in the reduction of said fibrosed tissue ([0087]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include newly formed tissue that is non-fibrous tissue at the wound site with a reasonable expectation of success because Griffin teaches that reducing fibrosis is an important objective in tissue regeneration methods.
	Regarding instant claim 40, Griffin teaches the particular annealing agents, Eosin Y and Factor XIIIa ([0012]).
	Thus, the teachings of Griffin render the instant claims anticipated or, in the alternative, prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,668,185 in view of Griffin et al. (US 2016/0279283 A1, Sep. 29, 2016, hereinafter as “Griffin”).
The instant invention is drawn to a method comprising: (a) delivering a fluid composition to a tissue at a wound site of a subject, the fluid composition comprising: (1) a plurality of microgel particles comprising a first microgel particle having a first annealing component and a second microgel particle having a second annealing component; and (2) pores between microgel particles of the plurality; (b) delivering an annealing agent to the tissue at the wound site of the subject; and (c) exposing the fluid composition of (a) and the annealing agent of (b) to light causing the first annealing component to bond to the second annealing component to form a porous hydrogel matrix having a compressive modulus of between 1,500 and 200,000 Pascal (Pa).
The patented invention is drawn to a method comprising: a) providing a membrane filtration system comprising a solid support with pores, each pore having a diameter of at most 9 micrometers (μm); b) transferring dispersed microgel particles from a first continuous phase to a final continuous phase by controlled addition of an intermediate continuous phase to the first continuous phase, wherein the final continuous phase is immiscible with the first continuous phase; c) maintaining a single miscible continuous phase containing the dispersed microgel particles; d) applying the single miscible continuous phase containing the dispersed microgel particles to a membrane of the membrane filtration system; and e) removing an impurity from the dispersed microgel particles or the single miscible continuous phase using size exclusion filtration by the membrane filtration system, thereby producing purified microgel particles, wherein the purified microgel particles comprise a backbone polymer and annealing components, further comprising producing a stabilized scaffold by introducing an annealing agent to the purified microgel particles, the annealing agent linking the annealing components of the purified microgel particles together to form the stabilized scaffold, the stabilized scaffold comprising pores having a median diameter of about 10 μm to about 35 μm, and wherein producing a stabilized scaffold is performed in vivo, at a site of an implanted medical device.
The patented invention does not include the limitation, “exposing the fluid composition of (a) and the annealing agent of (b) to light”. 
Griffin teaches a microporous gel system comprising an aqueous solution containing plurality of microgel particles including a biodegradable crosslinker, wherein said microgel particles act as gel building blocks that anneal to one another to form a covalently-stabilized scaffold of microgel particles having interstitial spaces therein (abstract).  Griffin teaches that said scaffolds are used for treating and sealing wounds ([0002]).  Fig. 2A illustrate a method of injecting microgel particles into a wound site for healing the same ([0031]).  Griffin also teaches two aqueous solutions, wherein the first aqueous solution comprises microgel particles and a first annealing agent precursor and the second aqueous solution comprising microgel particles and a second annealing agent precursor ([0018]).  Griffin further teaches delivering an annealing agent to the tissue site and annealing the microgel particles with exposure to light ([0020]).
Both the patent and Griffin are drawn to microgel particles that anneal/bind to form a scaffold for tissue regeneration purposes, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include exposing the fluid composition and the annealing agent to light with a reasonable expectation of success because Griffin teaches that exposing annealing agents to light effectively initiates the annealing process ([0020]).
The patented invention also does not claim the limitation, “a compressive modulus of between 1,500 and 200,000 Pascal (Pa)”.  
MPEP 2112.01(I) states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I) also states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 

Griffin additionally teaches tuning the scaffold composition including varying the stiffness of said scaffold for various reasons including mimicking the native tissue properties ([0132]).
	Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a compressive modulus of between 1,500 and 200,000 Pascal (Pa) with a reasonable expectation of success because Griffin teaches that optimizing the scaffold properties including stiffness by way of routine experimentation is effective in obtaining a scaffold that mimics the native tissue’s properties.
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the porous hydrogel matrix/scaffold of the instant application differs and, if so, to what extent, from that of the discussed patent.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Thus, the subject matter of the instant claims is unpatentable over the patented claims in view of the teachings of Griffin.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617